Citation Nr: 9914586	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant's son



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran, whose death occurred in May 1961, served on 
active duty from May 1917 to June 1919.  The appellant is the 
veteran's widow; however, as she has been deemed incompetent, 
the appellant's son is acting as her fiduciary/agent. 


FINDINGS OF FACT

1.  The veteran's death certificate shows he died on 
May [redacted], 1961, at the age of 65 of pneumonia, with an 
approximate time interval between onset and death of one month; 
the certificate also lists chronic lymphocytic leukemia as a 
morbid condition which gave rise to the pneumonia, with an 
approximate time interval of four years.

2.  The veteran's chronic lymphocytic leukemia did not become 
manifest during the veteran's service or within one year of 
his separation from service.

3.  The evidence shows that the veteran was probably exposed 
to mustard gas during his active service.  However, he did 
not develop during his life or die of a condition for which 
presumptive service connection due to mustard gas exposure 
has been established.

4.  During the veteran's lifetime, he was not service 
connected for any disability, and there is no persuasive 
evidence indicating that a disability of service origin 
caused, hastened, or substantially and materially contributed 
to his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that appellant. 

Additionally, the Board notes that the National Personnel 
Records Center (NPRC), in response to a VA request for the 
veteran's service records, reported that the veteran's 
records may have been destroyed in the fire at the Records 
Center in 1973.  All searches for alternative sources or 
records were fruitless, including a June 1998 RO's 
supplemental search for morning reports and rosters of the 
Medical Detachment, 15th Field Artillery, which yielded 
negative results.  See 38 U.S.C.A. § 5107(a) (West 1991).  As 
such, the Board finds that the RO has undertaken all possible 
development to obtain the veteran's service medical records.  
While the absence of the veteran's service medical records is 
clearly not helpful to the appellant's claim, the absence of 
those records does not preclude the granting of service 
connection.

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service connected or compensable disability.  In order 
for service connection for the cause of a veteran's death to 
be granted, it must be shown that a service connected 
disorder caused death, or substantially or materially 
contributed to death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  A service-connected disorder is one 
which was incurred in or aggravated by active service, or one 
of certain enumerated chronic diseases which was manifested 
to a compensable degree within a prescribed period from the 
veteran's separation from active duty; in this case, one year 
for leukemia.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Also, service connection can be awarded on a presumptive 
basis for claims based on chronic effects of exposure to 
mustard gas and Lewisite.  Specifically, service connection 
is granted when there was full-body exposure to nitrogen or 
sulfur mustard during active service and the veteran 
subsequently developed chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma) and 
squamous cell carcinoma of the skin.  See 38 C.F.R. § 3.316 
(a) (1998).  Furthermore, service connection is granted when 
there was full-body exposure to nitrogen, sulfur mustard or 
Lewisite during active service and the veteran subsequently 
developed chronic laryngitis, chronic bronchitis, chronic 
emphysema, chronic asthma, or chronic obstructive pulmonary 
disease.  See id.  Moreover, service connection is granted 
when there was full-body exposure to nitrogen mustard during 
active service and the veteran subsequently developed acute 
nonlymphocytic leukemia.  See id.  However, service 
connection will be denied where the claimed condition is due 
to the veteran's own willful misconduct or where affirmative 
evidence establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  
See 38 C.F.R. § 3.316 (b) (1998).

In this case, the Board notes that the veteran's death 
certificate shows he died on May [redacted], 1961, at the age 
of 65 of pneumonia, with an approximate time interval between onset 
and death of one month; the certificate also lists chronic 
lymphocytic leukemia as a morbid condition which gave rise to 
the pneumonia, with an approximate time interval of four 
years.  And, at the time of his death, he was not service 
connected for any disabilities.  In addition, the Board notes 
that, in the December 1998 supplemental statement of the 
case, the RO found that the appellant had established that 
the veteran was exposed to mustard gas during his period of 
active service.

With respect to the evidence of record, the claims file 
includes a May 1961 autopsy report from the St. Joseph Mercy 
Hospital.  This autopsy report indicates that the principal 
pathologic diagnosis was chronic lymphatic leukemia in 
remission, untreated for the previous four years with minimal 
residual in the liver portal areas; extensive pulmonary 
pneumocystosis with plasma cell transformation of the hilar 
nodes; bilateral pulmonary edema with minimal pleural and 
peritoneal effusion; hepetosplenomegaly; arteriosclerotic 
heart disease with cardiomegaly and ventricular hypertrophy; 
grade III calcific atherosclerosis of the large and medium 
size arteries; and bilateral arteriolosclerotic nephropathy 
with retention cysts.  Additionally, the autopsy report notes 
that, on his last admission at the St. Joseph Mercy Hospital, 
the veteran had scattered rales over both lung bases, his 
left heart border was within the mid-clavicular line but 
there was a grade II systolic murmur, was suffering from a 
significant hemolitic anemia, had developed tachycardia and 
increasing pallor, and died in pulmonary congestion and edema 
on May 13, 1961.

The evidence also includes the April 1997 testimony of Dr. 
Michael Schweinsberg, the veteran's son, rendered during an 
appeal hearing before the undersigned member of the Board.  
During this hearing, Dr. Schweinsberg indicated that the 
veteran's terminal illness was pneumonia which is frequently 
the case in the case of lymphatic leukemia, but that it is 
just a terminal event probably not particularly related to 
previous lung damage.  His opinion was that the veteran's 
"[l]eukemia was related somehow to his mustard gas exposure, 
which altered his body's immune system and mechanisms of 
reproduction of the immune cells so that years later as a 
result of that, it became malignant and established 
malignancy."  (See March 25, 1997 Appeal Hearing Transcript 
at 8.)  He also indicated that, in researching the issue of 
the etiology of the veteran's leukemia, he found that, in the 
population that had been studied in medical studies, 
lymphocytic leukemia had not been found to be a chronic 
effect of mustard gas to date, but that a lot of the people 
with this type of exposure were never studied, so that any 
relationship could have been easily camouflaged by the 
statistics.  (See id. at 14).  However, he did find that 
myelocytic leukemia, which is a different type from the one 
which caused the veteran's death, had been pretty well 
established as the result of nitrogen mustard exposure. (See 
id.)  As well, Dr. Schweinsberg indicated that his 
grandfather had died of leukemia while he was in his late 
fifties or early sixties.  (See id.)

Finally, the record includes a November 1998 statement by a 
VA physician rendering a medical opinion with respect to any 
relationship between the cause of the veteran's death and his 
presumed exposure to mustard gas during his active service.  
In this regard, the statement indicates that it was extremely 
unlikely that the veteran developed chronic lymphatic 
leukemia as a result of the contended exposure to mustard 
gas.  As well, it indicates that the veteran's autopsy report 
noted he died of pneumonia, along with chronic lymphatic 
leukemia, although it appeared upon a review of the record 
that the veteran's leukemia itself played little, if any, 
role in the veteran's death.  This conclusion was apparent 
due to the fact that, at the time of the veteran's death, he 
had a degree of congestive heart failure, was being treated 
with digitalis and Diuril diuretic, and his leukemia had been 
essentially without symptoms or need for treatment until the 
end, when the veteran was placed on oral steroids and 
chlorambucil.  It was further noted that the autopsy report 
showed the veteran had arteriosclerotic nephrosclerosis with 
evidence of increasing/progressive renal failure and 
asymptomatic diverticulosis of the colon.

More importantly, the November 1998 statement of medical 
opinion reveals that the autopsy report does not show any 
important residuals or findings attributable to the veteran's 
leukemia, such as enlarged lymph nodes, although there was 
some allusion to "hemolytic anemia" in recent years with an 
enlarged spleen and liver, and also a heart murmur of 
uncertain significance.  In addition, the statement notes 
that there is currently no medical literature espousing a 
cause and effect relationship between mustard gas and chronic 
leukemia, lymphocytic type.  

After a review of the evidence of record, the Board finds 
that the veteran's chronic lymphocytic leukemia did not 
become manifest during his period of service or within a one 
year period of his discharge from service.  In addition, the 
Board finds that the evidence shows he was probably exposed 
to mustard gas during his service; however, he did not 
develop during his lifetime or die of a condition for which 
presumptive service connection due to mustard gas exposure 
has been established.  As such, the appellant has not 
established she is entitled to service connection on a 
presumptive basis under either 38 C.F.R. § 3.307, 3.309 or 
38 C.F.R. § 3.316.  See 38 C.F.R. § 3.307, 3.309, 3.316 
(1998).

Furthermore, with respect to the evidence, the law is clear 
that it is the Board's duty to assess the credibility and 
probative value of the evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In weighing the evidence 
available, the Board notes that, during the March 1997 appeal 
hearing, Dr. Schweinsberg testified that the veteran's 
chronic lymphatic leukemia was related "somehow" to his in-
service mustard gas exposure, which altered the veteran's 
body's immune system in such a way that years later it 
established a malignancy.

However, the Board also notes that the November 1998 
statement of medical opinion indicates that, upon a review of 
the record, it appeared that the veteran's leukemia itself 
played little, if any role in the veteran's death, given the 
fact that at the time of his death, he had a degree of 
congestive heart failure, was being treated with digitalis 
and Diuril diuretic, and his leukemia had been essentially 
without symptoms and/or essential residuals of it, such as 
enlarged lymph nodes, or without the need for treatment until 
the end of his life.  More importantly, the Board notes that, 
even assuming that the veteran's lymphatic leukemia was the 
actual cause of the veteran's death, as opposed to pneumonia 
which has been argued it merely was the veteran's terminal 
illness, the November 1998 medical opinion clearly 
establishes that currently there is no medical literature 
which espouses a cause and effect relationship between 
mustard gas and chronic leukemia, lymphocytic type.  In this 
regard, during the March 1997 appeal hearing, Dr. 
Schweinsberg himself acknowledged the fact that his research 
had failed to show that lymphocytic leukemia was a chronic 
effect of mustard gas.

Thus, the Board finds that the November 1998 VA statement of 
medical opinion, as it is based on sound medical findings and 
provides a more complete explanation of the reasoning 
utilized to reach the above described conclusions, is 
substantially more probative than the medical opinion 
propounded by Dr. Schweinsberg.  The Board regrets the 
veteran's demise and expresses its most sincere sympathy to 
the veteran's family.  However, terminology "somehow" 
linking the veteran's lymphocytic leukemia to his in-service 
exposure to mustard gas does not provide a sufficient basis 
for an award of service connection under 38 C.F.R. § 3.312.  
See Winsett v. West, 11 Vet. App. 420 (Sept. 21, 1998) 
(Affirming the Board's denial of a claim for service 
connection for cause of death based on the weight of the 
evidence, in spite the presence of evidence linking the 
veteran's health deterioration to a reported exposure to 
Agent Orange).    

Thus, as the appellant has not persuasively demonstrated that 
a service-connected disability or other disability of service 
origin caused or substantially or materially contributed to 
the veteran's death, the claim for service connection must be 
denied.  In arriving at this conclusion, the Board has 
considered the applicability of the reasonable doubt doctrine 
under 38 U.S.C.A. § 5107(b); however, as the preponderance of 
the evidence is against the claim, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

